    Case 4:18-cv-00916-A Document 95 Filed 09/10/19                  Page 1 of 2 PageID 2268
                                                                                   U.S. DISTRICT C<it";i(j~  ··· ·   r
                                                                               NORTHERN DISTRICTOFTJ··x 11 .
                                                                                         FJLED           .   s
                        IN THE UNITED STATES DISTRICT'.,CO R,T
                                                        l
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION
                                                                                     SEP I 0 ?1,''1 ]

AMBULATORY SERVICES OF PUERTO                     §                            CLERK, U.S. DISTRJC1 COURT
RICO, LLC, ON ITS BEHALF AND                      §                              BJJ---n:::=---
                                                                                      bcputy
DERIVATIVELY ON BEHALF OF                         §
SNG NARANJITO, LLC, ET AL.,                       §
                                                  §
                Plaintiffs,                       §
                                                  §
vs.                                               §   NO. 4:18-CV-916-A
                                                  §
SANKAR NEPHROLOGY GROUP, LLC,                     §
ET AL.,                                           §
                                                  §
                Defendants.                       §


              CORRECTED FINAL JUDGMENT AS TO CERTAIN PARTIES 1

        Consistent with the court's memorandum opinion and order

signed September 3, 2019, and the order signed this date,

        The court ORDERS, ADJUDGES, and DECREES that the claims of

plaintiffs, Ambulatory Services of Puerto Rico, LLC, SNG

Naranjito, LLC ("Naranjito"), or Carlos Rivera ("Rivera"),

against defendants Renal Physicians of North Texas, LC ("Renal

Physicians•) , PPG Health, P .A.                 ( "PPG") , or Branch Banking and

Trust Company ("BB&T") be, and are hereby, dismissed with

prejudice.

        The court further ORDERS, ADJUDGES, and DECREES that Renal

Physicians, PPG, and BB&T each have and recover their court costs

from plaintiffs,          jointly and severally.


        1
        The corrected final judgment includes the dismissal of claims against defendants Renal
Physicians ofNotih Texas, LC, and PPG Health, P.A., which were erroneously omitted from the final
judgment signed September 3, 2019.
  Case 4:18-cv-00916-A Document 95 Filed 09/10/19   Page 2 of 2 PageID 2269



     The court further ORDERS, ADJUDGES, and DECREES that all

other claims asserted by Rivera and all claims asserted on

behalf of Naranjito be, and are hereby, dismissed.

     SIGNED September 10, 2019.




                                  JO
                                 ~·
                             /




                                    2
